DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.

(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web.)
The use of the term SIEMENS™, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.
Drawings

Reference character “140” has been used in Figure 2A to designate “Measured T1” and	in Figure 2B to designate “Measured bSSFP signal and T1.”
Reference character “150” has been used in Figure 2A to designate “Simulated T1 	measurement for multi-compartment model with varied ECF fraction, iron, fat and off-	resonance frequencies” and in Figure 2B to designate “Simulated bSSFP signal (and T1 	measurement) for multi-compartment model with varied ECF fraction, iron, fat and off-	resonance frequencies.”
Reference character “170” has been used in Figure 2A to designate “ECF for given iron, 	fat, off-resonance frequency and T1 in model” and in Figure 2B to designate “ECF for 	given iron, fat, off-resonance frequency and bSSFP signal (or T1) in model.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: “226.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description:
Figure 2A uses reference character “100.”
Figure 2B uses reference character “100.”
Figure 3 uses reference character “225.”
Figure 3 uses reference character “1010.”  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 3, 4, 7, 11, 12, 51, 52, 55, and 56 are objected to because of the following informalities:
Regarding claim 3, the phrase “using a MR system” is used, it is recommended this be re-	written to say “using [an] MR system.” Furthermore, the abbreviation “bSSFP” is used 	without properly defining that abbreviation.  
Regarding claims 4, 12, 51, 52, 55, and 56 the abbreviation “bSSFP” is used without 	properly defining that abbreviation.  
Regarding claim 7, the phrase “using a MR system” is used, it is recommended this be re-	written to say “using [an] MR system.” 
Regarding claim 11, the phrase “using a MR system” is used, it is recommended this be 	re-written to say “using [an] MR system.” Furthermore, the abbreviation “bSSFP” is 	used without properly defining that abbreviation.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 4, 7, 8, and 51-54 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 3, the phrase “determining, from said comparison Step (c), a corrected value of T1 … and preferably zero off-resonance frequency” is used. This renders the claim indefinite because the metes and bounds of the claim are not clearly set forth. 
Regarding claim 4, the phrase “determining, from said comparison Step (c), a corrected value of T1 … and preferably zero off-resonance frequency” is used. This renders the claim indefinite because the metes and bounds of the claim are not clearly set forth. Specifically, it is unclear whether “determining … a corrected value of T1” is required or optionally based on “zero off-resonance frequency.”
Regarding claim 7, the phrase “determining, from said comparison Step (c), a corrected value of T1 … and preferably zero off-resonance frequency” is used. This renders the claim indefinite because the metes and bounds of the claim are not clearly set forth. Specifically, it is unclear whether “determining … a corrected value of T1” is required or optionally based on “zero off-resonance frequency.”
Regarding claim 8, the phrase “determining, from said comparison Step (c), a corrected value of T1 … and preferably zero off-resonance frequency” is used. This renders the claim indefinite because the metes and bounds of the claim are not clearly set forth. Specifically, it is unclear whether “determining … a corrected value of T1” is required or optionally based on “zero off-resonance frequency.”
Regarding claim 51, which depends from the, “computer-implemented method … claimed in claim 3.” For the above described reasons, claim 3 is rendered indefinite under 35 U.S.C. § 112(b) and therefore renders claim 51 indefinite as well. 
Regarding claim 52, the phrase “determining, from said comparison Step (d), a corrected value of T1 … and preferably zero off-resonance frequency” is used. This renders the claim indefinite because the metes and bounds of the claim are not clearly set forth. 
Regarding claim 53, which depends from the, “computer-implemented method … claimed in claim 7.” For the above described reasons, claim 7 is rendered indefinite under 35 U.S.C. § 112(b) and therefore renders claim 53 indefinite as well. 
Regarding claim 54, the phrase “determining, from said comparison Step (d), a corrected value of T1 … and preferably zero off-resonance frequency” is used. This renders the claim indefinite because the metes and bounds of the claim are not clearly set forth. Specifically, it is unclear whether “determining … a corrected value of T1” is required or optionally based on “zero off-resonance frequency.”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 50 is rejected under 35 U.S.C. § 101.
	Regarding claim 50, which is rejected because given the broadest reasonable interpretation of the claim being directed to a “carrier bearing software,” the limitations cover forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of a “carrier bearing software.” When the broadest reasonable interpretation of a claim covers a signal per se, the claim is non-statutory. In order to overcome this rejection, the Examiner advises amending the language to express the medium in terms of a non-transitory medium.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 51 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over a combination of embodiments taught within Tunnicliffe (GB 2,513,474 A), in view of a “Modified Look-Locker Inversion Recovery (MOLLI) for High-Resolution T1 Mapping of the Heart” by D. Messroghli et al. Magnetic Resonance in Medicine. 141, 2004 (hereinafter referred to as Messroghli), and further in view of “Characterization of T1 Bias from Lipids in MOLLI and SASHA Pulse Sequences” by S. Thiesson et al. Journal of Cardiovascular Magnetic Resonance. 17 (Suppl. 1):W10, 2015 (hereinafter referred to as Thiesson).
	Regarding claim 3, a combination of embodiments taught by Tunnicliffe, as clarified by Messroghli, teaches a computer-implemented (See Tunnicliffe: Page 13, Lines 20-21 (clarifying that, "the apparatus 1010 comprises a personal computer"); Fig. 4, Ref. Char. 1010) method for processing magnetic resonance (MR) relaxometry data of a visceral tissue of a subject (See Tunnicliffe: Page 4, Lines 6-7 (providing for, "a method for processing MR relaxometry data of visceral tissue")), comprising: a) obtaining a measurement of T1 relaxometry data of a subject's visceral tissue for extracellular fluid from a bSSFP signal provided by a T1 mapping method using a MR system (See Tunnicliffe: Page 4, Lines 7-8 (stating that the method includes, "obtaining a measurement of relaxometry data of a subject's visceral tissue for extracellular fluid") and Page 6, Lines 6-15 (providing that in, "any one or more of the embodiments any T1 mapping method may be applied for acquiring MR relaxometry measurements or data ... [including] modified Look Locker inversion (MOLLI)"); Fig. 3, Ref. Chars 110 and 140); see also Messroghli: Page 141 (clarifying that the Modified Look-Locker Inversion method (MOLLI) utilizes a, "balanced steady-state free precession ([b]SSFP) readout")); b) determining measurements for  (See Tunnicliffe: Page 4, Line 9 (stating that the method includes, "determining an iron content for the visceral tissue"); Fig. 3, Ref. Char. 160) (See Tunnicliffe: Page 4, Lines 7-12 (stating that the method includes, "obtaining a measurement of relaxometry data of a subject's visceral tissue for extracellular fluid; determining an iron content for the visceral tissue; simulating a measurement of the subject's visceral tissue for extracellular fluid for the determined iron content; comparing the measurement of the subject's visceral tissue for extracellular fluid to the simulated measurement of the subject's visceral tissue for extracellular fluid"), Page 11, Lines 19-20 (specifying further that the, "simulate[d] ... measurement 150 of the subject's liver for extracellular fluid (ECF) ... [relies upon] a given T1 measurement sequence"), and Page 6, Lines 6-15 (providing that in, "any one or more of the embodiments any T1 mapping method may be applied for acquiring MR relaxometry measurements or data ... [including] modified Look Locker inversion (MOLLI)"); see also Messroghli: Page 141 (clarifying that the Modified Look-Locker Inversion method (MOLLI) utilizes a, "balanced steady-state free precession ([b]SSFP) readout"))) (See Tunnicliffe: Page 4, Lines 12-14 (stating that the method includes, "determining from said comparison a value of extracellular fluid in the subject's visceral tissue based on a normal iron content for the visceral tissue") and Page 12, Lines 10-13 (providing that the, "value of extracellular fluid can be used, for example using the simulated T1 measurement 150, to determine the T1 that would have been measured if the patient's hepatic iron content had been normal 180, to, and therefore substantially what is taught by claim 3. However, a combination of embodiments taught by Tunnicliffe, as clarified by Messroghli, fails to teach wherein a computer-implemented method for processing magnetic resonance (MR) relaxometry data of a visceral tissue of a subject, comprising: a) obtaining a measurement of T1 relaxometry data of a subject's visceral tissue for extracellular fluid from a bSSFP signal provided by a T1 mapping method using a MR system; b) determining measurements for the fat content of the subject's visceral tissue, the iron content of the subject's visceral tissue and the off-resonance frequencies of the MR system; c) comparing the bSSFP signal from the T1 mapping method of the subject's visceral tissue of Step (a) to simulated bSSFP signals of the subject's visceral tissue for extracellular fluid for the determined fat content, iron content and off-resonance frequencies; and d) determining, from said comparison Step (c), a corrected value of T1 for the subject's visceral tissue for extracellular fluid based on zero fat content and a normal iron content, and preferably zero off-resonance frequency, for the subject's visceral tissue. Nevertheless, Thiesson teaches wherein the computer-implemented method for processing magnetic resonance (MR) relaxometry data of a visceral tissue of a subject, comprises: … determining measurements for (See Thiesson: Methods (providing for, "MOLLI … acquisitions … in both phantoms ([lipid concentration] LC of 0.5%-10%), and in-vivo in three calf muscle regions with different LC") and Conclusions (clarifying that, "[r]elatively low LC results in clinically relevant … shifts in tissue T1 over a narrow range of off-resonance frequencies with MOLLI"); Fig. 1 (showing a comparison of "MOLLI T1 values vs off-resonance for Simulations, Phantoms, and In-Vivo Data" and further that "0% Lipid" is contemplated in the "Simulations")) … and the off-resonance frequencies of the MR system (See Thiesson: Methods (providing for, "MOLLI … acquisitions … in both phantoms ([lipid concentration] LC of 0.5%-10%), and in-vivo in three calf muscle regions with different LC") and Conclusions (clarifying that, "[r]elatively low LC results in clinically relevant … shifts in tissue T1 over a narrow range of off-resonance frequencies with MOLLI"); Fig. 1 (showing a comparison of "MOLLI T1 values vs off-resonance for Simulations, Phantoms, and In-Vivo Data" and further that the axis describing "Off-Resonance (Hz)" includes "0")) … c) comparing the bSSFP signal from the T1 mapping method of the subject's visceral tissue of Step (a) to simulated bSSFP signals of the subject's visceral tissue for extracellular fluid for the determined fat content (See Thiesson: Methods (providing for, "MOLLI … acquisitions … in both phantoms ([lipid concentration] LC of 0.5%-10%), and in-vivo in three calf muscle regions with different LC") and Conclusions (clarifying that, "[r]elatively low LC results in clinically relevant … shifts in tissue T1 over a narrow range of off-resonance frequencies with MOLLI"); Fig. 1 (showing a comparison of "MOLLI T1 values vs off-resonance for Simulations, Phantoms, and In-Vivo Data" and further that "0% Lipid" is contemplated in the "Simulations")) … and off-resonance frequencies (See Thiesson: Methods (providing for, "MOLLI … acquisitions … in both phantoms ([lipid concentration] LC of 0.5%-10%), and in-vivo in three calf muscle regions with different LC") and Conclusions (clarifying that, "[r]elatively low LC results in clinically relevant … shifts in tissue T1 over a narrow range of off-resonance frequencies with MOLLI"); Fig. 1 (showing a comparison of "MOLLI T1 values vs off-resonance for Simulations, Phantoms, and In-Vivo Data" and further that the axis describing "Off-Resonance (Hz)" includes "0")); and d) determining, from said comparison Step (c), a corrected value of T1 for the subject's visceral tissue for extracellular fluid based on zero fat content (See Thiesson: Methods (providing for, "MOLLI … acquisitions … in both phantoms ([lipid concentration] LC of 0.5%-10%), and in-vivo in three calf muscle regions with different LC") and Conclusions (clarifying that, "[r]elatively low LC results in clinically relevant … shifts in tissue T1 over a narrow range of off-resonance frequencies with MOLLI"); Fig. 1 (showing a comparison of "MOLLI T1 values vs off-resonance for Simulations, Phantoms, and In-Vivo Data" and further that "0% Lipid" is contemplated in the "Simulations")) … and preferably zero off-resonance frequency (See Thiesson: Methods (providing for, "MOLLI … acquisitions … in both phantoms ([lipid concentration] LC of 0.5%-10%), and in-vivo in three calf muscle regions with different LC") and Conclusions (clarifying that, "[r]elatively low LC results in clinically relevant … shifts in tissue T1 over a narrow range of off-resonance frequencies with MOLLI"); Fig. 1 (showing a comparison of "MOLLI T1 values vs off-resonance for Simulations, Phantoms, and In-Vivo Data" and further that the axis describing "Off-Resonance (Hz)" includes "0")).
	The multiple embodiments taught by Tunnicliffe, the teachings of Messroghli, and the teachings of Thiesson are considered to be analogous to the claimed invention because they are 
Regarding claim 4, the combination of embodiments taught by Tunnicliffe, the teachings of Messroghli, and the teachings of Thiesson teach the computer-implemented method of claim 3 (See above discussion). Furthermore, the multiple embodiments of Tunnicliffe, as clarified by Messroghli, teach c) comparing the bSSFP signal from the T1 mapping method of the subject's visceral tissue of Step (a) to simulated bSSFP signals of the subject's visceral tissue for different fractions of extracellular fluid for the determined (See Tunnicliffe: Page 4, Lines 7-12 (stating that the method includes, "obtaining a measurement of relaxometry data of a subject's visceral tissue for extracellular fluid; determining an iron content for the visceral tissue; simulating a measurement of the subject's visceral tissue for extracellular fluid for the determined iron content; comparing the measurement of the subject's visceral tissue for extracellular fluid to the simulated measurement of the subject's visceral tissue for extracellular fluid"), Page 11, Lines 19-20 (specifying further that the, "simulate[d] ... measurement 150 of the subject's liver for extracellular fluid (ECF) ... [relies upon] a given T1 measurement sequence"), and Page 6, Lines 6-15 (providing that in, "any one or more of the embodiments any T1 mapping method may be applied for acquiring MR relaxometry measurements or data ... [including] modified Look Locker inversion (MOLLI)")) (See Tunnicliffe: Page 11, Lines 19-31 to Page 12 Lines 1-8 (providing for, "simulat[ing] a measurement 150 of the subject's liver for extracellular fluid (ECF) for a given T1 measurement sequence." Then, "[f]or example, the measured T1 140 can be combined with the measured hepatic iron content 160 to find the extracellular fluid fraction used in the simulation which produces that measured T1 in the presence of that iron content") and Page 6, Lines 6-15 (providing that in, "any one or more of the embodiments any T1 mapping method may be applied for acquiring MR relaxometry measurements or data ... [including] modified Look Locker inversion (MOLLI)"); see also Messroghli: Page 141 (clarifying that the Modified Look-Locker Inversion method (MOLLI) utilizes a, "balanced steady-state free precession ([b]SSFP) readout"))) (See Tunnicliffe: Page 4, Lines 12-14 (stating that the method includes, "determining from said comparison a value of extracellular fluid in the subject's visceral tissue based on a normal iron content for the visceral tissue") and Page 12, Lines 10-13 (providing that the, "value of extracellular fluid can be used, for example using the simulated T1 measurement 150, to determine the T1 that would have been measured if the patient's hepatic iron content had been normal 180, to produce an 'iron-corrected T1'")), and therefore substantially what is taught by claim 4. However, the combination of embodiments taught by Tunnicliffe, as clarified by Messroghli, fails to teach wherein the computer-implemented method of claim 3, comprising the steps: c) comparing the bSSFP signal from the T1 mapping method of the subject's visceral tissue of Step (a) to simulated bSSFP signals of the subject's visceral tissue for different fractions of extracellular fluid for the determined fat content, iron content and off-resonance frequencies, and determining from said comparison the extracellular fluid fraction value used in the simulation which produces the bSSFP signal in the presence of the determined fat content, iron content and off-resonance frequencies; and d) determining, from said comparison Step (c), a corrected value of T1 for the subject's visceral tissue for the extracellular fluid fraction value determined in Step (c) based on zero fat content and a normal iron content, and preferably zero off-resonance frequency, for the subject's visceral tissue. Nevertheless, Thiesson teaches wherein a computer-implemented method, comprising the steps: c) comparing the bSSFP signal from the T1 mapping method of the subject's visceral tissue of Step (a) to simulated bSSFP signals of the subject's visceral tissue for different fractions of extracellular fluid for the determined fat content (See Thiesson: Methods (providing for, "MOLLI … acquisitions … in both phantoms ([lipid concentration] LC of 0.5%-10%), and in-vivo in three calf muscle regions with different LC") and Conclusions (clarifying that, "[r]elatively low LC results in clinically relevant … shifts in tissue T1 over a narrow range of off-resonance frequencies with MOLLI"); Fig. 1 (showing a comparison of "MOLLI T1 values vs off-resonance for Simulations, Phantoms, and In-Vivo Data" and further that "0% Lipid" is contemplated in the "Simulations")) … and off-resonance frequencies (See Thiesson: Methods (providing for, "MOLLI … acquisitions … in both phantoms ([lipid concentration] LC of 0.5%-10%), and in-vivo in three calf muscle regions with different LC") and Conclusions (clarifying that, "[r]elatively low LC results in clinically relevant … shifts in tissue T1 over a narrow range of off-resonance frequencies with MOLLI"); Fig. 1 (showing a comparison of "MOLLI T1 values vs off-resonance for Simulations, Phantoms, and In-Vivo Data" and further that the axis describing "Off-Resonance (Hz)" includes "0")), and determining from said comparison the extracellular fluid fraction value used in the simulation which produces the bSSFP signal in the presence of the determined fat content (See Thiesson: Methods (providing for, "MOLLI … acquisitions … in both phantoms ([lipid concentration] LC of 0.5%-10%), and in-vivo in three calf muscle regions with different LC") and Conclusions (clarifying that, "[r]elatively low LC results in clinically relevant … shifts in tissue T1 over a narrow range of off-resonance frequencies with MOLLI"); Fig. 1 (showing a comparison of "MOLLI T1 values vs off-resonance for Simulations, Phantoms, and In-Vivo Data" and further that "0% Lipid" is contemplated in the "Simulations")) … and off-resonance frequencies (See Thiesson: Methods (providing for, "MOLLI … acquisitions … in both phantoms ([lipid concentration] LC of 0.5%-10%), and in-vivo in three calf muscle regions with different LC") and Conclusions (clarifying that, "[r]elatively low LC results in clinically relevant … shifts in tissue T1 over a narrow range of off-resonance frequencies with MOLLI"); Fig. 1 (showing a comparison of "MOLLI T1 values vs off-resonance for Simulations, Phantoms, and In-Vivo Data" and further that the axis describing "Off-Resonance (Hz)" includes "0")); and d) determining, from said comparison Step (c), a corrected value of T1 for the subject's visceral tissue for the extracellular fluid fraction value determined in Step (c) based on zero fat content (See Thiesson: Methods (providing for, "MOLLI … acquisitions … in both phantoms ([lipid concentration] LC of 0.5%-10%), and in-vivo in three calf muscle regions with different LC") and Conclusions (clarifying that, "[r]elatively low LC results in clinically relevant … shifts in tissue T1 over a narrow range of off-resonance frequencies with MOLLI"); Fig. 1 (showing a comparison of "MOLLI T1 values vs off-resonance for Simulations, Phantoms, and In-Vivo Data" and further that "0% Lipid" is contemplated in the "Simulations")) … and preferably zero off-resonance frequency (See Thiesson: Methods (providing for, "MOLLI … acquisitions … in both phantoms ([lipid concentration] LC of 0.5%-10%), and in-vivo in three calf muscle regions with different LC") and Conclusions (clarifying that, "[r]elatively low LC results in clinically relevant … shifts in tissue T1 over a narrow range of off-resonance frequencies with MOLLI"); Fig. 1 (showing a comparison of "MOLLI T1 values vs off-resonance for Simulations, Phantoms, and In-Vivo Data" and further that the axis describing "Off-Resonance (Hz)" includes "0")).
The multiple embodiments taught by Tunnicliffe, the teachings of Messroghli, and the teachings of Thiesson are considered to be analogous to the claimed invention because they are in the same field of measuring and processing magnetic resonance relaxometry data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the measuring and processing of magnetic resonance relaxometry data taught by the multiple embodiments Tunnicliffe since Tunnicliffe provides on Page 14, Line 32 to Page 15, Line 8 that the method represented by Fig. 3, "may differ from that which is depicted. For example, the order of execution[,] … blocks shown in succession in FIG. 3 may be executed concurrently or with partial concurrence[,] ... one or more of the blocks shown in FIG. 3 may be skipped or omitted[, and] that all such variations are within the scope of the present disclosure." Furthermore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the measuring and processing of magnetic resonance relaxometry data taught by the multiple embodiments Tunnicliffe with the teachings of Messroghli since Tunnicliffe provides on Page 6, Lines 11-15 that the, "MOLLI sequence is generally described in Messroghli ... [and] which is incorporated by reference as if fully set forth herein." Finally, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the measuring and processing of magnetic resonance relaxometry data taught by the multiple embodiments Tunnicliffe with the teachings of Messroghli and Thiesson to provide for the measuring and processing of magnetic resonance relaxometry data as described in claim 4 of the instant application since Tunnicliffe provides on Page 10, Lines 22-25 that the, "two-
Regarding claim 51, the combination of embodiments taught by Tunnicliffe, the teachings of Messroghli, and the teachings of Thiesson teach the computer-implemented method for processing magnetic resonance (MR) relaxometry data of a visceral tissue of a subject as claimed in claim 3 (See above discussion). Furthermore, the multiple embodiments of Tunnicliffe, as clarified by Messroghli, teach the method additionally comprising the step of: simulating bSSFP signals from the T1 mapping method of the subject's visceral tissue for extracellular fluid for the determined (See Tunnicliffe: Page 4, Lines 7-12 (stating that the method includes, "obtaining a measurement of relaxometry data of a subject's visceral tissue for extracellular fluid; determining an iron content for the visceral tissue; simulating a measurement of the subject's visceral tissue for extracellular fluid for the determined iron content; comparing the measurement of the subject's visceral tissue for extracellular fluid to the simulated measurement of the subject's visceral tissue for extracellular fluid"), Page 11, Lines 19-20 (specifying further that the, "simulate[d] ... measurement 150 of the subject's liver for extracellular fluid (ECF) ... [relies upon] a given T1 measurement sequence"), and Page 6, Lines 6-15 (providing that in, "any one or more of the embodiments any T1 mapping method may be applied for acquiring MR relaxometry measurements or data ... [including] modified Look Locker inversion (MOLLI)"); see also Messroghli: Page 141 (clarifying that the Modified Look-Locker Inversion method (MOLLI) utilizes a, "balanced steady-state free precession ([b]SSFP) readout")) fat content, iron content and off-resonance frequencies. Nevertheless, Thiesson teaches wherein a computer-implemented method for processing magnetic resonance (MR) relaxometry data of a visceral tissue of a subject comprising the step of: simulating bSSFP signals from the T1 mapping method of the subject's visceral tissue for extracellular fluid for the determined fat content (See Thiesson: Methods (providing for, "MOLLI … acquisitions … in both phantoms ([lipid concentration] LC of 0.5%-10%), and in-vivo in three calf muscle regions with different LC") and Conclusions (clarifying that, "[r]elatively low LC results in clinically relevant … shifts in tissue T1 over a narrow range of off-resonance frequencies with MOLLI"); Fig. 1 (showing a comparison of "MOLLI T1 values vs off-resonance for Simulations, Phantoms, and In-Vivo Data" and further that "0% Lipid" is contemplated in the "Simulations")) … and off-resonance frequencies (See Thiesson: Methods (providing for, "MOLLI … acquisitions … in both phantoms ([lipid concentration] LC of 0.5%-10%), and in-vivo in three calf muscle regions with different LC") and Conclusions (clarifying that, "[r]elatively low LC results in clinically relevant … shifts in tissue T1 over a narrow range of off-resonance frequencies with MOLLI"); Fig. 1 (showing a comparison of "MOLLI T1 values vs off-resonance for Simulations, Phantoms, and In-Vivo Data" and further that the axis describing "Off-Resonance (Hz)" includes "0")).
The multiple embodiments taught by Tunnicliffe, the teachings of Messroghli, and the teachings of Thiesson are considered to be analogous to the claimed invention because they are 
Regarding claim 52, the combination of embodiments taught by Tunnicliffe, the teachings of Messroghli, and the teachings of Thiesson teach the computer-implemented method (See above discussion). Furthermore, the multiple embodiments of Tunnicliffe, as clarified by Messroghli, teach the steps: c) simulating bSSFP signals from the T1 mapping method of the subject's visceral tissue for different fractions of extracellular fluid for the determined (See Tunnicliffe: Page 4, Lines 7-12 (stating that the method includes, "obtaining a measurement of relaxometry data of a subject's visceral tissue for extracellular fluid; determining an iron content for the visceral tissue; simulating a measurement of the subject's visceral tissue for extracellular fluid for the determined iron content; comparing the measurement of the subject's visceral tissue for extracellular fluid to the simulated measurement of the subject's visceral tissue for extracellular fluid"), Page 11, Lines 19-20 (specifying further that the, "simulate[d] ... measurement 150 of the subject's liver for extracellular fluid (ECF) ... [relies upon] a given T1 measurement sequence"), and Page 6, Lines 6-15 (providing that in, "any one or more of the embodiments any T1 mapping method may be applied for acquiring MR relaxometry measurements or data ... [including] modified Look Locker inversion (MOLLI)"); see also Messroghli: Page 141 (clarifying that the Modified Look-Locker Inversion method (MOLLI) utilizes a, "balanced steady-state free precession ([b]SSFP) readout")) (See Tunnicliffe: Page 4, Lines 7-12 (stating that the method includes, "obtaining a measurement of relaxometry data of a subject's visceral tissue for extracellular fluid; determining an iron content for the visceral tissue; simulating a measurement of the subject's visceral tissue for extracellular fluid for the determined iron content; comparing the measurement of the subject's visceral tissue for extracellular fluid to the simulated measurement of the subject's visceral tissue for extracellular fluid"), Page 11, Lines 19-20 (specifying further that the, "simulate[d] ... measurement 150 of the subject's liver for extracellular fluid (ECF) ... [relies upon] a given T1 measurement sequence"), and Page 6, Lines 6-15 (providing that in, "any one or more of the embodiments any T1 mapping method may be applied for acquiring MR relaxometry measurements or data ... [including] modified Look Locker inversion (MOLLI)")), and determining from said comparison the extracellular fluid fraction value used in the simulation that produces the bSSFP signal in the presence of the determined  (See Tunnicliffe: Page 11, Lines 19-31 to Page 12 Lines 1-8 (providing for, "simulat[ing] a measurement 150 of the subject's liver for extracellular fluid (ECF) for a given T1 measurement sequence." Then, "[f]or example, the measured T1 140 can be combined with the measured hepatic iron content 160 to find the extracellular fluid fraction used in the simulation which produces that measured T1 in the presence of that iron content") and Page 6, Lines 6-15 (providing that in, "any one or more of the embodiments any T1 mapping method may be applied for acquiring MR relaxometry measurements or data ... [including] modified Look Locker inversion (MOLLI)")) (See Tunnicliffe: Page 4, Lines 12-14 (stating that the method includes, "determining from said comparison a value of extracellular fluid in the subject's visceral tissue based on a normal iron content for the visceral tissue") and Page 12, Lines 10-13 (providing that the, "value of extracellular fluid can be used, for example using the simulated T1 measurement 150, to determine the T1 that would have been measured if the patient's hepatic iron content had been normal 180, to produce an 'iron-corrected T1'")). However, the combination of embodiments taught by Tunnicliffe, as clarified by Messroghli, fails to teach wherein the computer-implemented method of claim 51, comprising the steps: c) simulating bSSFP signals from the T1 mapping method of the subject's visceral tissue for different fractions of extracellular fluid for the determined fat content, iron content and off-resonance frequencies; d) comparing the bSSFP signal of the subject's visceral tissue of Step (a) to the simulated bSSFP signals of the subject's visceral tissue for extracellular fluid of Step (c), and determining from said comparison the extracellular fluid fraction value used in the simulation that produces the bSSFP signal in the presence of the determined fat content, iron content and off-resonance frequencies; and e) determining, from said comparison Step (d), a corrected value of T1 for the subject's visceral tissue for the extracellular fluid fraction determined in Step (d) based on zero fat content and a normal iron content, and preferably zero off-resonance frequency, for the subject's visceral tissue. Nevertheless, Thiesson teaches wherein the computer-implemented method, comprising the steps: c) simulating bSSFP signals from the T1 mapping method of the subject's visceral tissue for different fractions of extracellular fluid for the determined fat content (See Thiesson: Methods (providing for, "MOLLI … acquisitions … in both phantoms ([lipid concentration] LC of 0.5%-10%), and in-vivo in three calf muscle regions with different LC") and Conclusions (clarifying that, "[r]elatively low LC results in clinically relevant … shifts in tissue T1 over a narrow range of off-resonance frequencies with MOLLI"); Fig. 1 (showing a comparison of "MOLLI T1 values vs off-resonance for Simulations, Phantoms, and In-Vivo Data" and further that "0% Lipid" is contemplated in the "Simulations")) … and off-resonance frequencies (See Thiesson: Methods (providing for, "MOLLI … acquisitions … in both phantoms ([lipid concentration] LC of 0.5%-10%), and in-vivo in three calf muscle regions with different LC") and Conclusions (clarifying that, "[r]elatively low LC results in clinically relevant … shifts in tissue T1 over a narrow range of off-resonance frequencies with MOLLI"); Fig. 1 (showing a comparison of "MOLLI T1 values vs off-resonance for Simulations, Phantoms, and In-Vivo Data" and further that the axis describing "Off-Resonance (Hz)" includes "0")); d) comparing … the determined fat content (See Thiesson: Methods (providing for, "MOLLI … acquisitions … in both phantoms ([lipid concentration] LC of 0.5%-10%), and in-vivo in three calf muscle regions with different LC") and Conclusions (clarifying that, "[r]elatively low LC results in clinically relevant … shifts in tissue T1 over a narrow range of off-resonance frequencies with MOLLI"); Fig. 1 (showing a comparison of "MOLLI T1 values vs off-resonance for Simulations, Phantoms, and In-Vivo Data" and further that "0% Lipid" is contemplated in the "Simulations")) … and off-resonance frequencies (See Thiesson: Methods (providing for, "MOLLI … acquisitions … in both phantoms ([lipid concentration] LC of 0.5%-10%), and in-vivo in three calf muscle regions with different LC") and Conclusions (clarifying that, "[r]elatively low LC results in clinically relevant … shifts in tissue T1 over a narrow range of off-resonance frequencies with MOLLI"); Fig. 1 (showing a comparison of "MOLLI T1 values vs off-resonance for Simulations, Phantoms, and In-Vivo Data" and further that the axis describing "Off-Resonance (Hz)" includes "0")); and … from said comparison … in Step (d) based on zero fat content (See Thiesson: Methods (providing for, "MOLLI … acquisitions … in both phantoms ([lipid concentration] LC of 0.5%-10%), and in-vivo in three calf muscle regions with different LC") and Conclusions (clarifying that, "[r]elatively low LC results in clinically relevant … shifts in tissue T1 over a narrow range of off-resonance frequencies with MOLLI"); Fig. 1 (showing a comparison of "MOLLI T1 values vs off-resonance for Simulations, Phantoms, and In-Vivo Data" and further that "0% Lipid" is contemplated in the "Simulations")) … and preferably zero off-resonance frequency (See Thiesson: Methods (providing for, "MOLLI … acquisitions … in both phantoms ([lipid concentration] LC of 0.5%-10%), and in-vivo in three calf muscle regions with different LC") and Conclusions (clarifying that, "[r]elatively low LC results in clinically relevant … shifts in tissue T1 over a narrow range of off-resonance frequencies with MOLLI"); Fig. 1 (showing a comparison of "MOLLI T1 values vs off-resonance for Simulations, Phantoms, and In-Vivo Data" and further that the axis describing "Off-Resonance (Hz)" includes "0")).
The multiple embodiments taught by Tunnicliffe, the teachings of Messroghli, and the teachings of Thiesson are considered to be analogous to the claimed invention because they are in the same field of measuring and processing magnetic resonance relaxometry data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the measuring and processing of magnetic resonance relaxometry data taught by the multiple embodiments Tunnicliffe since Tunnicliffe provides on Page 14, Line 32 to Page 15, Line 8 that the method represented by Fig. 3, "may differ from that which is depicted. For example, the order of execution[,] … blocks shown in succession in FIG. 3 may be executed concurrently or with partial concurrence[,] ... one or more of the blocks shown in FIG. 3 may be skipped or omitted[, and] that all such variations are within the scope of the present disclosure." Furthermore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the measuring and processing of magnetic resonance relaxometry data taught by the multiple embodiments .
Claims 7, 8, 53, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over a combination of embodiments taught within Tunnicliffe (GB 2,513,474 A), in view of Thiesson.
Regarding claim 7, the combination of embodiments taught by Tunnicliffe teaches a computer-implemented (See Tunnicliffe: Page 13, Lines 20-21 (clarifying that, "the apparatus 1010 comprises a personal computer"); Fig. 4, Ref. Char. 1010) method for processing magnetic resonance (MR) relaxometry data of a visceral tissue of a subject (See Tunnicliffe: Page 4, Lines 6-7 (providing for, "a method for processing MR relaxometry data of visceral tissue")), comprising: a) obtaining a measurement of T1 relaxometry data of a subject's visceral tissue for extracellular fluid using a MR system (See Tunnicliffe: Page 4, Lines 7-8 (stating that the method includes, "obtaining a measurement of relaxometry data of a subject's visceral tissue for extracellular fluid") and Page 6, Lines 6-15 (providing that in, "any one or more of the embodiments any T1 mapping method may be applied for acquiring MR relaxometry measurements or data ... [including] modified Look Locker inversion (MOLLI)"); Fig. 3, Ref. Chars 110 and 140); b) determining measurements for (See Tunnicliffe: Page 4, Line 9 (stating that the method includes, "determining an iron content for the visceral tissue"); Fig. 3, Ref. Char. 160) (See Tunnicliffe: Page 4, Lines 7-12 (stating that the method includes, "obtaining a measurement of relaxometry data of a subject's visceral tissue for extracellular fluid; determining an iron content for the visceral tissue; simulating a measurement of the subject's visceral tissue for extracellular fluid for the determined iron content; comparing the measurement of the subject's visceral tissue for extracellular fluid to the simulated measurement of the subject's visceral tissue for extracellular fluid"), Page 11, Lines 19-20 (specifying further that the, "simulate[d] ... measurement 150 of the subject's liver for extracellular fluid (ECF) ... [relies upon] a given T1 measurement sequence"), and Page 6, Lines 6-15 (providing that in, "any one or more of the embodiments any T1 mapping method may be applied for acquiring MR relaxometry measurements or data ... [including] modified Look Locker inversion (MOLLI)")) (See Tunnicliffe: Page 4, Lines 12-14 (stating that the method includes, "determining from said comparison a value of extracellular fluid in the subject's visceral tissue based on a normal iron content for the visceral tissue") and Page 12, Lines 10-13 (providing that the, "value of extracellular fluid can be used, for example using the simulated T1 measurement 150, to determine the T1 that would have been measured if the patient's hepatic iron content had been normal 180, to produce an 'iron-corrected T1'")), and therefore substantially what is taught by claim 7. However, the combination of embodiments taught by Tunnicliffe fails to teach wherein a computer-implemented method for processing magnetic resonance (MR) relaxometry data of a visceral tissue of a subject, comprising: a) obtaining a measurement of T1 relaxometry data of a subject's visceral tissue for extracellular fluid using a MR system; b) determining measurements for the fat content of the subject's visceral tissue, the iron content of the subject's visceral tissue and the off-resonance frequencies of the MR system; c) comparing the T1 measurement of the subject's visceral tissue of Step (a) to a simulated T1 measurement of the subject's visceral tissue for extracellular fluid for the determined fat content, iron content and off-resonance frequencies; and d) determining, from said comparison Step (c), a corrected value of T1 for the subject's visceral tissue for extracellular fluid based on zero fat content and a normal iron content, and preferably zero off-resonance frequency, for the subject's visceral tissue. Nevertheless, Thiesson teaches wherein a computer-implemented method for processing magnetic resonance (MR) relaxometry data of a visceral tissue of a subject, comprising … b) determining measurements for the fat content of the subject's visceral tissue (See Thiesson: Methods (providing for, "MOLLI … acquisitions … in both phantoms ([lipid concentration] LC of 0.5%-10%), and in-vivo in three calf muscle regions with different LC") and Conclusions (clarifying that, "[r]elatively low LC results in clinically relevant … shifts in tissue T1 over a narrow range of off-resonance frequencies with MOLLI"); Fig. 1 (showing a comparison of "MOLLI T1 values vs off-resonance for Simulations, Phantoms, and In-Vivo Data" and further that "0% Lipid" is contemplated in the "Simulations")) … and the off-resonance frequencies of the MR system (See Thiesson: Methods (providing for, "MOLLI … acquisitions … in both phantoms ([lipid concentration] LC of 0.5%-10%), and in-vivo in three calf muscle regions with different LC") and Conclusions (clarifying that, "[r]elatively low LC results in clinically relevant … shifts in tissue T1 over a narrow range of off-resonance frequencies with MOLLI"); Fig. 1 (showing a comparison of "MOLLI T1 values vs off-resonance for Simulations, Phantoms, and In-Vivo Data" and further that the axis describing "Off-Resonance (Hz)" includes "0")); c) comparing the … determined fat content (See Thiesson: Methods (providing for, "MOLLI … acquisitions … in both phantoms ([lipid concentration] LC of 0.5%-10%), and in-vivo in three calf muscle regions with different LC") and Conclusions (clarifying that, "[r]elatively low LC results in clinically relevant … shifts in tissue T1 over a narrow range of off-resonance frequencies with MOLLI"); Fig. 1 (showing a comparison of "MOLLI T1 values vs off-resonance for Simulations, Phantoms, and In-Vivo Data" and further that "0% Lipid" is contemplated in the "Simulations")) … and off-resonance frequencies (See Thiesson: Methods (providing for, "MOLLI … acquisitions … in both phantoms ([lipid concentration] LC of 0.5%-10%), and in-vivo in three calf muscle regions with different LC") and Conclusions (clarifying that, "[r]elatively low LC results in clinically relevant … shifts in tissue T1 over a narrow range of off-resonance frequencies with MOLLI"); Fig. 1 (showing a comparison of "MOLLI T1 values vs off-resonance for Simulations, Phantoms, and In-Vivo Data" and further that the axis describing "Off-Resonance (Hz)" includes "0")); and … from said comparison Step (c) … based on zero fat content (See Thiesson: Methods (providing for, "MOLLI … acquisitions … in both phantoms ([lipid concentration] LC of 0.5%-10%), and in-vivo in three calf muscle regions with different LC") and Conclusions (clarifying that, "[r]elatively low LC results in clinically relevant … shifts in tissue T1 over a narrow range of off-resonance frequencies with MOLLI"); Fig. 1 (showing a comparison of "MOLLI T1 values vs off-resonance for Simulations, Phantoms, and In-Vivo Data" and further that "0% Lipid" is contemplated in the "Simulations")) … and preferably zero off-resonance frequency (See Thiesson: Methods (providing for, "MOLLI … acquisitions … in both phantoms ([lipid concentration] LC of 0.5%-10%), and in-vivo in three calf muscle regions with different LC") and Conclusions (clarifying that, "[r]elatively low LC results in clinically relevant … shifts in tissue T1 over a narrow range of off-resonance frequencies with MOLLI"); Fig. 1 (showing a comparison of "MOLLI T1 values vs off-resonance for Simulations, Phantoms, and In-Vivo Data" and further that the axis describing "Off-Resonance (Hz)" includes "0")).
The multiple embodiments taught by Tunnicliffe and the teachings of Thiesson are considered to be analogous to the claimed invention because they are in the same field of measuring and processing magnetic resonance relaxometry data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the measuring and processing of magnetic resonance relaxometry data taught by the multiple embodiments Tunnicliffe since Tunnicliffe provides in Page 14, Line 31 to Page 15, Line 8 that the method represented by Fig. 3, "may differ from that which is depicted. For example, the order of execution[,] … blocks shown in succession in FIG. 3 may be executed concurrently or with partial concurrence[,] ... one or more of the blocks shown in FIG. 3 may be skipped or omitted[, and] that all such variations are within the scope of the present disclosure." Furthermore, it would have been obvious to someone of ordinary skill in the art 
Regarding claim 8, the combination of embodiments taught by Tunnicliffe and the teachings of Thiesson teach the computer-implemented method as claimed in claim 7 (See above discussion). Furthermore, the multiple embodiments of Tunnicliffe teach, the method comprising the steps: c) comparing the T1 measurement of the subject's visceral tissue of Step (a) to simulated T1 measurements of the subject's visceral tissue for different fractions of extracellular fluid for the determined (See Tunnicliffe: Page 4, Lines 7-12 (stating that the method includes, "obtaining a measurement of relaxometry data of a subject's visceral tissue for extracellular fluid; determining an iron content for the visceral tissue; simulating a measurement of the subject's visceral tissue for extracellular fluid for the determined iron content; comparing the measurement of the subject's visceral tissue for extracellular fluid to the simulated measurement of the subject's visceral tissue for extracellular fluid"), Page 11, Lines 19-20 (specifying further that the, "simulate[d] ... measurement 150 of the subject's liver for extracellular fluid (ECF) ... [relies upon] a given T1 measurement sequence"), and Page 6, Lines 6-15 (providing that in, "any one or more of the embodiments any T1 mapping method may be applied for acquiring MR relaxometry measurements or data ... [including] modified Look Locker inversion (MOLLI)"))  and determining from said comparison the extracellular fluid fraction value used in the simulation which produces the measured T1 relaxometry data in the presence of the determined (See Tunnicliffe: Page 11, Lines 19-31 to Page 12 Lines 1-8 (providing for, "simulat[ing] a measurement 150 of the subject's liver for extracellular fluid (ECF) for a given T1 measurement sequence." Then, "[f]or example, the measured T1 140 can be combined with the measured hepatic iron content 160 to find the extracellular fluid fraction used in the simulation which produces that measured T1 in the presence of that iron content") and Page 6, Lines 6-15 (providing that in, "any one or more of the embodiments any T1 mapping method may be applied for acquiring MR relaxometry measurements or data ... [including] modified Look Locker inversion (MOLLI)")) (See Tunnicliffe: Page 4, Lines 12-14 (stating that the method includes, "determining from said comparison a value of extracellular fluid in the subject's visceral tissue based on a normal iron content for the visceral tissue") and Page 12, Lines 10-13 (providing that the, "value of extracellular fluid can be used, for example using the simulated T1 measurement 150, to determine the T1 that would have been measured if the patient's hepatic iron content had been normal 180, to produce an 'iron-corrected T1'")), and therefore substantially what is taught by claim 8. However, the combination of embodiments taught by Tunnicliffe fails to teach wherein the computer-implemented method as claimed in claim 7, the method comprising the steps: c) comparing the T1 measurement of the subject's visceral tissue of Step (a) to simulated fat content, iron content and off-resonance frequencies, and determining from said comparison the extracellular fluid fraction value used in the simulation which produces the measured T1 relaxometry data in the presence of the determined fat content, iron content and off-resonance frequencies; and d) determining, from said comparison Step (c), a corrected value of T1 for the subject's visceral tissue for the extracellular fluid fraction value determined in Step (c) based on zero fat content and a normal iron content, and preferably zero off-resonance frequency, for the subject's visceral tissue. Nevertheless, Thiesson teaches wherein the computer-implemented method comprising the steps: c) comparing the … the determined fat content (See Thiesson: Methods (providing for, "MOLLI … acquisitions … in both phantoms ([lipid concentration] LC of 0.5%-10%), and in-vivo in three calf muscle regions with different LC") and Conclusions (clarifying that, "[r]elatively low LC results in clinically relevant … shifts in tissue T1 over a narrow range of off-resonance frequencies with MOLLI"); Fig. 1 (showing a comparison of "MOLLI T1 values vs off-resonance for Simulations, Phantoms, and In-Vivo Data" and further that "0% Lipid" is contemplated in the "Simulations")) … and off-resonance frequencies (See Thiesson: Methods (providing for, "MOLLI … acquisitions … in both phantoms ([lipid concentration] LC of 0.5%-10%), and in-vivo in three calf muscle regions with different LC") and Conclusions (clarifying that, "[r]elatively low LC results in clinically relevant … shifts in tissue T1 over a narrow range of off-resonance frequencies with MOLLI"); Fig. 1 (showing a comparison of "MOLLI T1 values vs off-resonance for Simulations, Phantoms, and In-Vivo Data" and further that the axis describing "Off-Resonance (Hz)" includes "0")), and … from said comparison … the determined fat content (See Thiesson: Methods (providing for, "MOLLI … acquisitions … in both phantoms ([lipid concentration] LC of 0.5%-10%), and in-vivo in three calf muscle regions with different LC") and Conclusions (clarifying that, "[r]elatively low LC results in clinically relevant … shifts in tissue T1 over a narrow range of off-resonance frequencies with MOLLI"); Fig. 1 (showing a comparison of "MOLLI T1 values vs off-resonance for Simulations, Phantoms, and In-Vivo Data" and further that "0% Lipid" is contemplated in the "Simulations")) … and off-resonance frequencies (See Thiesson: Methods (providing for, "MOLLI … acquisitions … in both phantoms ([lipid concentration] LC of 0.5%-10%), and in-vivo in three calf muscle regions with different LC") and Conclusions (clarifying that, "[r]elatively low LC results in clinically relevant … shifts in tissue T1 over a narrow range of off-resonance frequencies with MOLLI"); Fig. 1 (showing a comparison of "MOLLI T1 values vs off-resonance for Simulations, Phantoms, and In-Vivo Data" and further that the axis describing "Off-Resonance (Hz)" includes "0")); and … from said comparison … in Step (c) based on zero fat content (See Thiesson: Methods (providing for, "MOLLI … acquisitions … in both phantoms ([lipid concentration] LC of 0.5%-10%), and in-vivo in three calf muscle regions with different LC") and Conclusions (clarifying that, "[r]elatively low LC results in clinically relevant … shifts in tissue T1 over a narrow range of off-resonance frequencies with MOLLI"); Fig. 1 (showing a comparison of "MOLLI T1 values vs off-resonance for Simulations, Phantoms, and In-Vivo Data" and further that "0% Lipid" is contemplated in the "Simulations")) … and preferably zero off-resonance frequency (See Thiesson: Methods (providing for, "MOLLI … acquisitions … in both phantoms ([lipid concentration] LC of 0.5%-10%), and in-vivo in three calf muscle regions with different LC") and Conclusions (clarifying that, "[r]elatively low LC results in clinically relevant … shifts in tissue T1 over a narrow range of off-resonance frequencies with MOLLI"); Fig. 1 (showing a comparison of "MOLLI T1 values vs off-resonance for Simulations, Phantoms, and In-Vivo Data" and further that the axis describing "Off-Resonance (Hz)" includes "0")). 
The multiple embodiments taught by Tunnicliffe and the teachings of Thiesson are considered to be analogous to the claimed invention because they are in the same field of measuring and processing magnetic resonance relaxometry data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the measuring and processing of magnetic resonance relaxometry data taught by the multiple embodiments Tunnicliffe since Tunnicliffe provides in Page 14, Line 31 to Page 15, Line 8 that the method represented by Fig. 3, "may differ from that which is depicted. For example, the order of execution[,] … blocks shown in succession in FIG. 3 may be executed concurrently or with partial concurrence[,] ... one or more of the blocks shown in FIG. 3 may be skipped or omitted[, and] that all such variations are within the scope of the present disclosure." Furthermore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the measuring and processing of magnetic resonance relaxometry data taught by the multiple embodiments Tunnicliffe with the teachings of Thiesson to provide for the measuring and processing of magnetic resonance relaxometry data as described in claim 8 of the instant application since Tunnicliffe provides on Page 10, Lines 22-25 that the, "two-compartment model ...could also [include] ... fat" and because fat content was well understood to impact T1 measurements (See generally Thiessen).
Regarding claim 53, the combination of embodiments taught by Tunnicliffe and the teachings of Thiesson teach the computer-implemented method for processing magnetic (See above discussion). Furthermore, the multiple embodiments of Tunnicliffe teaches the method additionally comprising the step of: simulating a T1 measurement of the subject's visceral tissue for extracellular fluid for the determined (See Tunnicliffe: Page 4, Lines 7-12 (stating that the method includes, "obtaining a measurement of relaxometry data of a subject's visceral tissue for extracellular fluid; determining an iron content for the visceral tissue; simulating a measurement of the subject's visceral tissue for extracellular fluid for the determined iron content; comparing the measurement of the subject's visceral tissue for extracellular fluid to the simulated measurement of the subject's visceral tissue for extracellular fluid"), Page 11, Lines 19-20 (specifying further that the, "simulate[d] ... measurement 150 of the subject's liver for extracellular fluid (ECF) ... [relies upon] a given T1 measurement sequence"), and Page 6, Lines 6-15 (providing that in, "any one or more of the embodiments any T1 mapping method may be applied for acquiring MR relaxometry measurements or data ... [including] modified Look Locker inversion (MOLLI)")) fat content, iron content and off-resonance frequencies. Nevertheless, Thiesson teaches wherein the computer-implemented method for processing magnetic resonance (MR) relaxometry data of a visceral tissue of a subject, the method additionally comprising the step of: simulating a T1 measurement … for the determined fat content (See Thiesson: Methods (providing for, "MOLLI … acquisitions … in both phantoms ([lipid concentration] LC of 0.5%-10%), and in-vivo in three calf muscle regions with different LC") and Conclusions (clarifying that, "[r]elatively low LC results in clinically relevant … shifts in tissue T1 over a narrow range of off-resonance frequencies with MOLLI"); Fig. 1 (showing a comparison of "MOLLI T1 values vs off-resonance for Simulations, Phantoms, and In-Vivo Data" and further that "0% Lipid" is contemplated in the "Simulations")) … and off-resonance frequencies (See Thiesson: Methods (providing for, "MOLLI … acquisitions … in both phantoms ([lipid concentration] LC of 0.5%-10%), and in-vivo in three calf muscle regions with different LC") and Conclusions (clarifying that, "[r]elatively low LC results in clinically relevant … shifts in tissue T1 over a narrow range of off-resonance frequencies with MOLLI"); Fig. 1 (showing a comparison of "MOLLI T1 values vs off-resonance for Simulations, Phantoms, and In-Vivo Data" and further that the axis describing "Off-Resonance (Hz)" includes "0")). 
The multiple embodiments taught by Tunnicliffe and the teachings of Thiesson are considered to be analogous to the claimed invention because they are in the same field of measuring and processing magnetic resonance relaxometry data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the measuring and processing of magnetic resonance relaxometry data taught by the multiple embodiments Tunnicliffe since Tunnicliffe provides in Page 14, Line 31 to Page 15, Line 8 that the method represented by Fig. 3, "may differ from that which is depicted. For example, the order of execution[,] … blocks shown in succession in FIG. 3 may be executed concurrently or with partial concurrence[,] ... one or more of the blocks shown in FIG. 3 may be skipped or omitted[, and] that all such variations are within the scope of the present 
Regarding claim 54, the combination of embodiments taught by Tunnicliffe and the teachings of Thiesson teach the computer-implemented method of claim 53 (See above discussion). Furthermore, the multiple embodiments of Tunnicliffe teaches the steps: c) simulating T1 measurements of the subject's visceral tissue for different fractions of extracellular fluid for the determined (See Tunnicliffe: Page 4, Lines 7-12 (stating that the method includes, "obtaining a measurement of relaxometry data of a subject's visceral tissue for extracellular fluid; determining an iron content for the visceral tissue; simulating a measurement of the subject's visceral tissue for extracellular fluid for the determined iron content; comparing the measurement of the subject's visceral tissue for extracellular fluid to the simulated measurement of the subject's visceral tissue for extracellular fluid"), Page 11, Lines 19-20 (specifying further that the, "simulate[d] ... measurement 150 of the subject's liver for extracellular fluid (ECF) ... [relies upon] a given T1 measurement sequence"), and Page 6, Lines 6-15 (providing that in, "any one or more of the embodiments any T1 mapping method may be applied for acquiring MR relaxometry measurements or data ... [including] modified Look Locker inversion (MOLLI)")) (See Tunnicliffe: Page 4, Lines 7-12 (stating that the method includes, "obtaining a measurement of relaxometry data of a subject's visceral tissue for extracellular fluid; determining an iron content for the visceral tissue; simulating a measurement of the subject's visceral tissue for extracellular fluid for the determined iron content; comparing the measurement of the subject's visceral tissue for extracellular fluid to the simulated measurement of the subject's visceral tissue for extracellular fluid"), Page 11, Lines 19-20 (specifying further that the, "simulate[d] ... measurement 150 of the subject's liver for extracellular fluid (ECF) ... [relies upon] a given T1 measurement sequence"), and Page 6, Lines 6-15 (providing that in, "any one or more of the embodiments any T1 mapping method may be applied for acquiring MR relaxometry measurements or data ... [including] modified Look Locker inversion (MOLLI)")), and determining from said comparison the extracellular fluid fraction value used in the simulation that produces the measured T1 relaxometry data in the presence of the determined (See Tunnicliffe: Page 11, Lines 19-31 to Page 12 Lines 1-8 (providing for, "simulat[ing] a measurement 150 of the subject's liver for extracellular fluid (ECF) for a given T1 measurement sequence." Then, "[f]or example, the measured T1 140 can be combined with the measured hepatic iron content 160 to find the extracellular fluid fraction used in the simulation which produces that measured T1 in the presence of that iron content") and Page 6, Lines 6-15 (providing that in, "any one or more of the embodiments any T1 mapping method may be applied for acquiring MR relaxometry measurements or data ... [including] modified Look Locker inversion (MOLLI)")) (See Tunnicliffe: Page 4, Lines 12-14 (stating that the method includes, "determining from said comparison a value of extracellular fluid in the subject's visceral tissue based on a normal iron content for the visceral tissue") and Page 12, Lines 10-13 (providing that the, "value of extracellular fluid can be used, for example using the simulated T1 measurement 150, to determine the T1 that would have been measured if the patient's hepatic iron content had been normal 180, to produce an 'iron-corrected T1'")), and therefore substantially what is taught by claim 54. However, the combination of embodiments taught by Tunnicliffe fails to teach wherein the computer-implemented method of claim 53, comprising the steps: c) simulating T1 measurements of the subject's visceral tissue for different fractions of extracellular fluid for the determined fat content, iron content and off-resonance frequencies; d) comparing the T1 measurement of the subject's visceral tissue of Step (a) to the simulated T1 measurements of the subject's visceral tissue for extracellular fluid of Step (c), and determining from said comparison the extracellular fluid fraction value used in the simulation that produces the measured T1 relaxometry data in the presence of the determined fat content, iron content and off-resonance frequencies; and e) determining, from said comparison Step (d), a corrected value of T1 for the subject's visceral tissue for the extracellular fluid fraction value determined in Step (d) based on zero fat content and a normal iron content, and preferably zero off-resonance frequency, for the subject's visceral tissue. Nevertheless, Thiesson teaches wherein a computer-implemented method, comprising the steps: c) simulating T1 measurements … for the determined fat content (See Thiesson: Methods (providing for, "MOLLI … acquisitions … in both phantoms ([lipid concentration] LC of 0.5%-10%), and in-vivo in three calf muscle regions with different LC") and Conclusions (clarifying that, "[r]elatively low LC results in clinically relevant … shifts in tissue T1 over a narrow range of off-resonance frequencies with MOLLI"); Fig. 1 (showing a comparison of "MOLLI T1 values vs off-resonance for Simulations, Phantoms, and In-Vivo Data" and further that "0% Lipid" is contemplated in the "Simulations")) … and off-resonance frequencies (See Thiesson: Methods (providing for, "MOLLI … acquisitions … in both phantoms ([lipid concentration] LC of 0.5%-10%), and in-vivo in three calf muscle regions with different LC") and Conclusions (clarifying that, "[r]elatively low LC results in clinically relevant … shifts in tissue T1 over a narrow range of off-resonance frequencies with MOLLI"); Fig. 1 (showing a comparison of "MOLLI T1 values vs off-resonance for Simulations, Phantoms, and In-Vivo Data" and further that the axis describing "Off-Resonance (Hz)" includes "0")); d) comparing … and determining from said comparison … data in the presence of the determined fat content (See Thiesson: Methods (providing for, "MOLLI … acquisitions … in both phantoms ([lipid concentration] LC of 0.5%-10%), and in-vivo in three calf muscle regions with different LC") and Conclusions (clarifying that, "[r]elatively low LC results in clinically relevant … shifts in tissue T1 over a narrow range of off-resonance frequencies with MOLLI"); Fig. 1 (showing a comparison of "MOLLI T1 values vs off-resonance for Simulations, Phantoms, and In-Vivo Data" and further that "0% Lipid" is contemplated in the "Simulations")) … and off-resonance frequencies (See Thiesson: Methods (providing for, "MOLLI … acquisitions … in both phantoms ([lipid concentration] LC of 0.5%-10%), and in-vivo in three calf muscle regions with different LC") and Conclusions (clarifying that, "[r]elatively low LC results in clinically relevant … shifts in tissue T1 over a narrow range of off-resonance frequencies with MOLLI"); Fig. 1 (showing a comparison of "MOLLI T1 values vs off-resonance for Simulations, Phantoms, and In-Vivo Data" and further that the axis describing "Off-Resonance (Hz)" includes "0")); and … from said comparison … in Step (d) based on zero fat content (See Thiesson: Methods (providing for, "MOLLI … acquisitions … in both phantoms ([lipid concentration] LC of 0.5%-10%), and in-vivo in three calf muscle regions with different LC") and Conclusions (clarifying that, "[r]elatively low LC results in clinically relevant … shifts in tissue T1 over a narrow range of off-resonance frequencies with MOLLI"); Fig. 1 (showing a comparison of "MOLLI T1 values vs off-resonance for Simulations, Phantoms, and In-Vivo Data" and further that "0% Lipid" is contemplated in the "Simulations")) … and preferably zero off-resonance frequency (See Thiesson: Methods (providing for, "MOLLI … acquisitions … in both phantoms ([lipid concentration] LC of 0.5%-10%), and in-vivo in three calf muscle regions with different LC") and Conclusions (clarifying that, "[r]elatively low LC results in clinically relevant … shifts in tissue T1 over a narrow range of off-resonance frequencies with MOLLI"); Fig. 1 (showing a comparison of "MOLLI T1 values vs off-resonance for Simulations, Phantoms, and In-Vivo Data" and further that the axis describing "Off-Resonance (Hz)" includes "0")).
The multiple embodiments taught by Tunnicliffe and the teachings of Thiesson are considered to be analogous to the claimed invention because they are in the same field of measuring and processing magnetic resonance relaxometry data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the measuring and processing of magnetic resonance relaxometry data .
Claims 11-13, 15, 17, 22, 23, 49, 50, 55, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over a combination of embodiments taught within Tunnicliffe (GB 2,513,474 A), in view of Messroghli.
Regarding claim 11, the combination of embodiments taught by Tunnicliffe, as clarified by Messroghli, teaches a computer-implemented (See Tunnicliffe: Page 13, Lines 20-21 (clarifying that, "the apparatus 1010 comprises a personal computer"); Fig. 4, Ref. Char. 1010) method for processing magnetic resonance (MR) relaxometry data of a visceral tissue of a subject (See Tunnicliffe: Page 4, Lines 6-7 (providing for, "a method for processing MR relaxometry data of visceral tissue")), comprising: a) obtaining a measurement of T1 relaxometry data of a subject's visceral tissue for extracellular fluid from a bSSFP signal  (See Tunnicliffe: Page 4, Lines 7-8 (stating that the method includes, "obtaining a measurement of relaxometry data of a subject's visceral tissue for extracellular fluid") and Page 6, Lines 6-15 (providing that in, "any one or more of the embodiments any T1 mapping method may be applied for acquiring MR relaxometry measurements or data ... [including] modified Look Locker inversion (MOLLI)"); Fig. 3, Ref. Chars 110 and 140); see also Messroghli: Page 141 (clarifying that the Modified Look-Locker Inversion method (MOLLI) utilizes a, "balanced steady-state free precession ([b]SSFP) readout")); b) determining a measurement for the iron content of the subject's visceral tissue (See Tunnicliffe: Page 4, Line 9 (stating that the method includes, "determining an iron content for the visceral tissue"); Fig. 3, Ref. Char. 160); c) comparing the bSSFP signal from the T1 mapping method of the subject's visceral tissue of Step (a) to simulated bSSFP signals of the subject's visceral tissue for extracellular fluid for the determined iron content (See Tunnicliffe: Page 4, Lines 7-12 (stating that the method includes, "obtaining a measurement of relaxometry data of a subject's visceral tissue for extracellular fluid; determining an iron content for the visceral tissue; simulating a measurement of the subject's visceral tissue for extracellular fluid for the determined iron content; comparing the measurement of the subject's visceral tissue for extracellular fluid to the simulated measurement of the subject's visceral tissue for extracellular fluid"), Page 11, Lines 19-20 (specifying further that the, "simulate[d] ... measurement 150 of the subject's liver for extracellular fluid (ECF) ... [relies upon] a given T1 measurement sequence"), and Page 6, Lines 6-15 (providing that in, "any one or more of the embodiments any T1 mapping method may be applied for acquiring MR relaxometry measurements or data ... [including] modified Look Locker inversion (MOLLI)")); and d) determining, from said comparison Step (c), a corrected value of T1 for the subject's visceral tissue for extracellular fluid based on a normal iron content for the subject's visceral tissue (See Tunnicliffe: Page 4, Lines 12-14 (stating that the method includes, "determining from said comparison a value of extracellular fluid in the subject's visceral tissue based on a normal iron content for the visceral tissue") and Page 12, Lines 10-13 (providing that the, "value of extracellular fluid can be used, for example using the simulated T1 measurement 150, to determine the T1 that would have been measured if the patient's hepatic iron content had been normal 180, to produce an 'iron-corrected T1'")).
The multiple embodiments taught by Tunnicliffe and the teachings of Messroghli are considered to be analogous to the claimed invention because they are in the same field of measuring and processing magnetic resonance relaxometry data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the measuring and processing of magnetic resonance relaxometry data taught by the multiple embodiments Tunnicliffe since Tunnicliffe provides on Page 14, Line 32 to Page 15, Line 8 that the method represented by Fig. 3, "may differ from that which is depicted. For example, the order of execution[,] … blocks shown in succession in FIG. 3 may be executed concurrently or with partial concurrence[,] ... one or more of the blocks shown in FIG. 3 may be skipped or omitted[, and] that all such variations are within the scope of the present disclosure." Furthermore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the measuring and processing of magnetic resonance relaxometry data taught by the multiple embodiments Tunnicliffe with the teachings of Messroghli to provide for the measuring and processing of magnetic resonance relaxometry data as described in claim 11 of the instant application since 
Regarding claim 12, the combination of embodiments taught by Tunnicliffe, as clarified by Messroghli, teaches the computer-implemented method of claim 11 (See above discussion), and therefore substantially what is taught by claim 12. Furthermore, the combination of embodiments taught by Tunnicliffe teaches wherein the steps: c) comparing the bSSFP signal from the T1 mapping method of the subject's visceral tissue of Step (a) to simulated bSSFP signals of the subject's visceral tissue for different fractions of extracellular fluid for the determined iron content (See Tunnicliffe: Page 4, Lines 7-12 (stating that the method includes, "obtaining a measurement of relaxometry data of a subject's visceral tissue for extracellular fluid; determining an iron content for the visceral tissue; simulating a measurement of the subject's visceral tissue for extracellular fluid for the determined iron content; comparing the measurement of the subject's visceral tissue for extracellular fluid to the simulated measurement of the subject's visceral tissue for extracellular fluid"), Page 11, Lines 19-20 (specifying further that the, "simulate[d] ... measurement 150 of the subject's liver for extracellular fluid (ECF) ... [relies upon] a given T1 measurement sequence"), and Page 6, Lines 6-15 (providing that in, "any one or more of the embodiments any T1 mapping method may be applied for acquiring MR relaxometry measurements or data ... [including] modified Look Locker inversion (MOLLI)")), and determining from said comparison the extracellular fluid fraction value used in the simulation which produces the bSSFP signal in the presence of the determined iron content (See Tunnicliffe: Page 11, Lines 19-31 to Page 12 Lines 1-8 (providing for, "simulat[ing] a measurement 150 of the subject's liver for extracellular fluid (ECF) for a given T1 measurement sequence." Then, "[f]or example, the measured T1 140 can be combined with the measured hepatic iron content 160 to find the extracellular fluid fraction used in the simulation which produces that measured T1 in the presence of that iron content") and Page 6, Lines 6-15 (providing that in, "any one or more of the embodiments any T1 mapping method may be applied for acquiring MR relaxometry measurements or data ... [including] modified Look Locker inversion (MOLLI)")); and d) determining, from said comparison Step (c), a corrected value of T1 for the subject's visceral tissue for the extracellular fluid fraction value determined in Step (c) based on a normal iron content for the subject's visceral tissue (See Tunnicliffe: Page 4, Lines 12-14 (stating that the method includes, "determining from said comparison a value of extracellular fluid in the subject's visceral tissue based on a normal iron content for the visceral tissue") and Page 12, Lines 10-13 (providing that the, "value of extracellular fluid can be used, for example using the simulated T1 measurement 150, to determine the T1 that would have been measured if the patient's hepatic iron content had been normal 180, to produce an 'iron-corrected T1'")).
The multiple embodiments taught by Tunnicliffe and the teachings of Messroghli are considered to be analogous to the claimed invention because they are in the same field of measuring and processing magnetic resonance relaxometry data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the measuring and processing of magnetic resonance relaxometry data taught by the multiple embodiments Tunnicliffe since Tunnicliffe provides on Page 14, Line 32 to Page 15, Line 8 that the method represented by Fig. 3, "may differ from that which is depicted. For example, the order of execution[,] … blocks shown in succession in FIG. 3 may be executed concurrently or with partial concurrence[,] ... one or more of the blocks shown in FIG. 
Regarding claim 13, the combination of embodiments taught by Tunnicliffe, as clarified by Messroghli, teaches the computer-implemented method of claim 11 (See above discussion), and therefore substantially what is taught by claim 13. Furthermore, the combination of embodiments taught by Tunnicliffe teaches wherein the MR relaxometry data is obtained by use of a medical imaging device including a magnetic resonance (MR) scanner (See Tunnicliffe: Page 5, Lines 9-13 (providing that in, "any one or more of the embodiments, the subject's liver can be measured using a medical imaging device, such as a magnetic resonance (MR) scanner. For example, a medical imaging device, such as a magnetic resonance imaging (MRI) device may be provided and a subject, such as a patient, positioned in association with the medical imaging device")) and wherein the device is used to measure one or more characteristic relaxation times in a tissue in the visceral tissue (See Tunnicliffe: Page 5, Lines 9-11 (clarifying that in, "one or more aspects an MR scanner can be used, for example, to measure one or more characteristic relaxation time or times in the liver tissue")).
The multiple embodiments taught by Tunnicliffe and the teachings of Messroghli are considered to be analogous to the claimed invention because they are in the same field of 
Regarding claim 15, the combination of embodiments taught by Tunnicliffe, as clarified by Messroghli, teaches the computer-implemented method of claim 11 (See above discussion), and therefore substantially what is taught by claim 15. Furthermore, the combination of embodiments taught by Tunnicliffe teaches wherein the T1 mapping is performed using a modified Look Locker inversion (MOLLI) recovery pulse sequence (See Tunnicliffe: Page 4, Lines 7-8 (stating that the method includes, "obtaining a measurement of relaxometry data of a subject's visceral tissue for extracellular fluid") and Page 6, Lines 6-15 (providing that in, "any one or more of the embodiments any T1 mapping method may be applied for acquiring MR relaxometry measurements or data ... [including] modified Look Locker inversion (MOLLI)"); Fig. 3, Ref. Chars 110 and 140) or a shortened modified Look Locker inversion recovery (Sh- MOLLI) sequence (See Tunnicliffe: Page 6, Lines 15-22 (stating that in, "one or more further embodiments ... the spin-lattice (T1) mapping can be performed using a shortened modified Look Locker inversion recovery (Sh-MOLLI) sequence")).
The multiple embodiments taught by Tunnicliffe and the teachings of Messroghli are considered to be analogous to the claimed invention because they are in the same field of measuring and processing magnetic resonance relaxometry data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the measuring and processing of magnetic resonance relaxometry data taught by the multiple embodiments Tunnicliffe since Tunnicliffe provides on Page 14, Line 32 to Page 15, Line 8 that the method represented by Fig. 3, "may differ from that which is depicted. For example, the order of execution[,] … blocks shown in succession in FIG. 3 may be executed concurrently or with partial concurrence[,] ... one or more of the blocks shown in FIG. 3 may be skipped or omitted[, and] that all such variations are within the scope of the present disclosure." Furthermore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the measuring and processing of magnetic resonance relaxometry data taught by the multiple embodiments Tunnicliffe with the teachings of Messroghli to provide for the measuring and processing of magnetic resonance relaxometry data as described in claim 15 of the instant application since Tunnicliffe provides on Page 6, Lines 11-15 that the, "MOLLI sequence is generally described in Messroghli ... [and] which is incorporated by reference as if fully set forth herein."
(See above discussion), and therefore substantially what is taught by claim 17. Furthermore, the combination of embodiments taught by Tunnicliffe teaches wherein the visceral tissue is measured for iron content using one or more of T2 mapping, T2* mapping, magnetic resonance spectroscopy, or measuring one or more blood biomarkers (See Tunnicliffe: Page 5, Lines 20-23 (providing that in, "any one or more of the embodiments, the subject's liver can also be measured for iron content using one or more of T2 mapping, T2* mapping, measuring one or more blood biomarkers, ... or MR spectroscopy")).
The multiple embodiments taught by Tunnicliffe and the teachings of Messroghli are considered to be analogous to the claimed invention because they are in the same field of measuring and processing magnetic resonance relaxometry data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the measuring and processing of magnetic resonance relaxometry data taught by the multiple embodiments Tunnicliffe since Tunnicliffe provides on Page 14, Line 32 to Page 15, Line 8 that the method represented by Fig. 3, "may differ from that which is depicted. For example, the order of execution[,] … blocks shown in succession in FIG. 3 may be executed concurrently or with partial concurrence[,] ... one or more of the blocks shown in FIG. 3 may be skipped or omitted[, and] that all such variations are within the scope of the present disclosure." Furthermore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the measuring and processing of magnetic resonance relaxometry data taught by the multiple embodiments Tunnicliffe with the teachings of Messroghli to provide for the measuring and processing of 
Regarding claim 22, the combination of embodiments taught by Tunnicliffe, as clarified by Messroghli, teaches the computer-implemented method of claim 11 (See above discussion), and therefore substantially what is taught by claim 22. Furthermore, the combination of embodiments taught by Tunnicliffe teaches wherein the simulation involves a Bloch equation simulation, with or without exchange between intra- and extra-cellular fluid compartments, and with or without magnetisation transfer effects (See Tunnicliffe: Claim 10 (providing for, "[t]he method ... wherein the simulation involves a Bloch equation simulation, with or without  exchange between intra- and extra-cellular fluid compartments, and with or without magnetisation transfer effects")).
The multiple embodiments taught by Tunnicliffe and the teachings of Messroghli are considered to be analogous to the claimed invention because they are in the same field of measuring and processing magnetic resonance relaxometry data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the measuring and processing of magnetic resonance relaxometry data taught by the multiple embodiments Tunnicliffe since Tunnicliffe provides on Page 14, Line 32 to Page 15, Line 8 that the method represented by Fig. 3, "may differ from that which is depicted. For example, the order of execution[,] … blocks shown in succession in FIG. 3 may be executed concurrently or with partial concurrence[,] ... one or more of the blocks shown in FIG. 3 may be skipped or omitted[, and] that all such variations are within the scope of the present disclosure." Furthermore, it would have been obvious to someone of ordinary skill in the art 
Regarding claim 23, the combination of embodiments taught by Tunnicliffe, as clarified by Messroghli, teaches the computer-implemented method of claim 11 (See above discussion), and therefore substantially what is taught by claim 23. Furthermore, the combination of embodiments taught by Tunnicliffe teaches wherein the visceral tissue is liver, kidney, spleen or heart (See Tunnicliffe: Claim 21 (clarifying that, "[t]he system … wherein the visceral tissue is liver, spleen or heart, preferably liver")).
	The multiple embodiments taught by Tunnicliffe and the teachings of Messroghli are considered to be analogous to the claimed invention because they are in the same field of measuring and processing magnetic resonance relaxometry data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the measuring and processing of magnetic resonance relaxometry data taught by the multiple embodiments Tunnicliffe since Tunnicliffe provides on Page 14, Line 32 to Page 15, Line 8 that the method represented by Fig. 3, "may differ from that which is depicted. For example, the order of execution[,] … blocks shown in succession in FIG. 3 may be executed concurrently or with partial concurrence[,] ... one or more of the blocks shown in FIG. 3 may be skipped or omitted[, and] that all such variations are within the scope of the present disclosure." Furthermore, it would have been obvious to someone of ordinary skill in the art 
Regarding claim 49, the combination of embodiments taught by Tunnicliffe, as clarified by Messroghli, teaches the computer-implemented method of claim 11 (See above discussion), and therefore substantially what is taught by claim 49. Furthermore, the combination of embodiments taught by Tunnicliffe teaches wherein a system or apparatus comprising at least one computing device and at least one application executable in the at least one computing device, the at least one application comprising logic (See Tunnicliffe: Page 3, Lines 17-25 (stating that an embodiment includes, "a system or apparatus comprising at least one computing device and at least one application executable in the at least one computing device, the at least one application comprising logic that obtains a measurement of relaxometry data of a subject's liver for extracellular fluid; measures the liver for iron content; simulates a measurement of the subject's liver for extracellular fluid for the determined iron content; compares the measurement of the subject's liver for extracellular fluid to the simulated measurement of the subject's liver for extracellular fluid; and determines from said comparison a value of extracellular fluid in the subject's liver based on a normal iron content for the liver"); Fig. 4, Ref. Char. 1010) that performs the computer-implemented method of claim 11 (See above discussion). 

Regarding claim 50, the combination of embodiments taught by Tunnicliffe, as clarified by Messroghli, teaches the steps of the computer-implemented method of claim 11 (See above discussion), and therefore substantially what is taught by claim 50. Furthermore, the combination of embodiments taught by Tunnicliffe teaches wherein a carrier bearing software comprising instructions for configuring a processor (See Tunnicliffe: Page 4, Lines 25-31 and Page 5 Lines 1-2 (providing for another, "embodiment [which] is a carrier bearing software comprising instructions for configuring a processor to carry out the steps of obtaining a measurement of relaxometry data of a subject's visceral tissue for extracellular fluid, determining an iron content for the visceral tissue, simulating a measurement of the subject's visceral tissue for extracellular fluid for the determined iron content; comparing the measurement of the subject's visceral tissue for extracellular fluid to the simulated measurement of the subject's visceral tissue for extracellular fluid, and determining from said  comparison a value relating to the extracellular fluid in the subject's visceral tissue based on a normal iron content for the visceral tissue")) to carry out the steps of the computer-implemented method of claim 11 (See above discussion).
The multiple embodiments taught by Tunnicliffe and the teachings of Messroghli are considered to be analogous to the claimed invention because they are in the same field of measuring and processing magnetic resonance relaxometry data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the measuring and processing of magnetic resonance relaxometry data taught by the multiple embodiments Tunnicliffe since Tunnicliffe provides on Page 14, Line 32 to Page 15, Line 8 that the method represented by Fig. 3, "may differ from that which is depicted. For example, the order of execution[,] … blocks shown in succession in FIG. 3 may be executed concurrently or with partial concurrence[,] ... one or more of the blocks shown in FIG. 3 may be skipped or omitted[, and] that all such variations are within the scope of the present disclosure." Furthermore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the measuring and processing of magnetic resonance relaxometry data taught by the multiple embodiments Tunnicliffe with the teachings of Messroghli to provide for the measuring and processing of 
Regarding claim 55, the combination of embodiments taught by Tunnicliffe, as clarified by Messroghli, teaches the computer-implemented method for processing magnetic resonance (MR) relaxometry data of a visceral tissue of a subject as claimed in claim 11 (See above discussion), and therefore substantially what is taught by claim 55. Furthermore, the combination of embodiments taught by Tunnicliffe, as clarified by Messroghli teaches wherein, the method additionally comprising the step of: simulating bSSFP signals from the T1 mapping method of the subject's visceral tissue for extracellular fluid for the determined iron content (See Tunnicliffe: Page 4, Lines 7-12 (stating that the method includes, "obtaining a measurement of relaxometry data of a subject's visceral tissue for extracellular fluid; determining an iron content for the visceral tissue; simulating a measurement of the subject's visceral tissue for extracellular fluid for the determined iron content; comparing the measurement of the subject's visceral tissue for extracellular fluid to the simulated measurement of the subject's visceral tissue for extracellular fluid"), Page 11, Lines 19-20 (specifying further that the, "simulate[d] ... measurement 150 of the subject's liver for extracellular fluid (ECF) ... [relies upon] a given T1 measurement sequence"), and Page 6, Lines 6-15 (providing that in, "any one or more of the embodiments any T1 mapping method may be applied for acquiring MR relaxometry measurements or data ... [including] modified Look Locker inversion (MOLLI)"); see also Messroghli: Page 141 (clarifying that the Modified Look-Locker Inversion method (MOLLI) utilizes a, "balanced steady-state free precession ([b]SSFP) readout")).

Regarding claim 56, the combination of embodiments taught by Tunnicliffe, as clarified by Messroghli, teaches the computer-implemented method of claim 55 (See above discussion), and therefore substantially what is taught by claim 56. Furthermore, the combination of embodiments taught by Tunnicliffe, as clarified by Messroghli, teaches wherein the steps: c) simulating bSSFP signals from the T1 mapping method of the subject's visceral tissue for different fractions of extracellular fluid for the determined iron content (See Tunnicliffe: Page 4, Lines 7-12 (stating that the method includes, "obtaining a measurement of relaxometry data of a subject's visceral tissue for extracellular fluid; determining an iron content for the visceral tissue; simulating a measurement of the subject's visceral tissue for extracellular fluid for the determined iron content; comparing the measurement of the subject's visceral tissue for extracellular fluid to the simulated measurement of the subject's visceral tissue for extracellular fluid"), Page 11, Lines 19-20 (specifying further that the, "simulate[d] ... measurement 150 of the subject's liver for extracellular fluid (ECF) ... [relies upon] a given T1 measurement sequence"), and Page 6, Lines 6-15 (providing that in, "any one or more of the embodiments any T1 mapping method may be applied for acquiring MR relaxometry measurements or data ... [including] modified Look Locker inversion (MOLLI)"); see also Messroghli: Page 141 (clarifying that the Modified Look-Locker Inversion method (MOLLI) utilizes a, "balanced steady-state free precession ([b]SSFP) readout")); d) comparing the bSSFP signal of the subject's visceral tissue of Step (a) to the simulated bSSFP signals of the subject's visceral tissue for extracellular fluid of Step (c) (See Tunnicliffe: Page 4, Lines 7-12 (stating that the method includes, "obtaining a measurement of relaxometry data of a subject's visceral tissue for extracellular fluid; determining an iron content for the visceral tissue; simulating a measurement of the subject's visceral tissue for extracellular fluid for the determined iron content; comparing the measurement of the subject's visceral tissue for extracellular fluid to the simulated measurement of the subject's visceral tissue for extracellular fluid"), Page 11, Lines 19-20 (specifying further that the, "simulate[d] ... measurement 150 of the subject's liver for extracellular fluid (ECF) ... [relies upon] a given T1 measurement sequence"), and Page 6, Lines 6-15 (providing that in, "any one or more of the embodiments any T1 mapping method may be applied for acquiring MR relaxometry measurements or data ... [including] modified Look Locker inversion (MOLLI)")), and determining from said comparison the extracellular fluid fraction value used in the simulation that produces the bSSFP signal in the presence of the determined iron content (See Tunnicliffe: Page 11, Lines 19-31 to Page 12 Lines 1-8 (providing for, "simulat[ing] a measurement 150 of the subject's liver for extracellular fluid (ECF) for a given T1 measurement sequence." Then, "[f]or example, the measured T1 140 can be combined with the measured hepatic iron content 160 to find the extracellular fluid fraction used in the simulation which produces that measured T1 in the presence of that iron content") and Page 6, Lines 6-15 (providing that in, "any one or more of the embodiments any T1 mapping method may be applied for acquiring MR relaxometry measurements or data ... [including] modified Look Locker inversion (MOLLI)")); and e) determining, from said comparison Step (d), a corrected value of T1 for the subject's visceral tissue for the extracellular fluid fraction determined in Step (d) based on a normal iron content for the subject's visceral tissue (See Tunnicliffe: Page 4, Lines 12-14 (stating that the method includes, "determining from said comparison a value of extracellular fluid in the subject's visceral tissue based on a normal iron content for the visceral tissue") and Page 12, Lines 10-13 (providing that the, "value of extracellular fluid can be used, for example using the simulated T1 measurement 150, to determine the T1 that would have been measured if the patient's hepatic iron content had been normal 180, to produce an 'iron-corrected T1'")).
The multiple embodiments taught by Tunnicliffe and the teachings of Messroghli are considered to be analogous to the claimed invention because they are in the same field of measuring and processing magnetic resonance relaxometry data. Therefore, it would have been 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRENTON D. HATHERILL whose telephone number is (571) 272-5406. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/Trenton D. Hatherill/Examiner, Art Unit 3793                                                                                                                                                                                                        
/JASON M IP/Primary Examiner, Art Unit 3793